Citation Nr: 0719903	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Whether the veteran's daughter is entitled to death pension 
benefits on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975, 
and from April 1977 to February 1979.  The veteran died in 
December 1998.  The appellant is the deceased veteran's 
former wife, who is acting on behalf of their daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem. 

In a November 2004 decision, the Board determined that prior 
to February 1, 2004, the daughter's income was excessive for 
the payment of VA death pension benefits and denied the 
appellant's claim.  This decision remanded the issue of 
whether the daughter's income was excessive after February 1, 
2004, for the payment of VA benefits.  The Board notes that 
the RO subsequently determined that from February 1, 2004, 
the daughter's income was not excessive.  The RO then 
determined that the daughter is not a helpless child for VA 
purposes and thus is not entitled to VA benefits.  

In November 2004 the Board determined, in essence, that it 
did not have jurisdiction over the issue of whether the 
appellant's daughter qualifed as a helpless child for the 
purpose of receiving death pension benefits as the appellant 
did not appeal a March 2004 rating decision.  Upon closer 
review of the record, the Board finds that the appeallant has 
always argued that her daughter met the criteria to be 
considered a helpless child.  As the RO has adjudicated the 
matter of whether the appellant's daughter was a helpless 
child, provided laws and regulations concerning the issue and 
has issued a statement of the case and supplemental statement 
of the case on the issue, the Board finds that the issue is 
now properly before the Board. 

The Board notes that the appellant's appeal has been advanced 
on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that her daughter is entitled to VA 
pension benefits because her daughter is a helpless child.  
The appellant maintains that her daughter became permanently 
incapable of self support prior to the age of 18.

In this case no medical records regarding the daughter prior 
to the age of 18 have been obtained.  On a VA Form 21-4142, 
received from the appellant in November 2002, the appellant 
indicated that her daughter saw doctors in 1992, and that 
based on these records her daughter was awarded Supplemental 
Security Income (SSI) benefits.  No attempt has been made to 
obtain the daughter's medical records from the Social 
Security Administration.  These records must be requested 
prior to Board review of the appellant's claim.  38 C.F.R. 
§ 3.159(c)(2) (2006).

A corrective notice letter in line with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) should be issued.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that provides 
an explanation as to the information or 
evidence needed to establish the amount 
of death pension based on helpless child 
status and the effective date for the 
claim on appeal should benefits be 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the daughter's medical records from 
the Social Security Administration used 
in awarding the daughter SSI benefits.

3.  The appellant should be asked to 
verify whether her daughter is currently 
employed, in school, or married.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case, and afford the appellant and her 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



